          Case 3:20-cv-00366-MMD-CLB Document 10 Filed 04/22/21 Page 1 of 1




1                                     UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3         JOHN KENNEY,
4                                                            3:20-CV-0366-MMD-CLB
                                         Plaintiff,
5            v.
                                                             ORDER
6         SGT. COLBERT,
7
                                      Defendants.
8

9              The Office of the Attorney General did not accept limited service for the purpose of

10   mediation on behalf of Defendant Colbert because “based upon the information provided

11   within the complaint, the Attorney General’s Office is unable to identify Defendant Colbert.”

12   (ECF No. 8). Plaintiff’s complaint is limited to one date, January 26, 2019, at Ely State

13   Prison (“ESP”). (ECF No. 6).

14             Therefore, the court orders the Office of the Attorney General (“AG”) to contact ESP

15   to determine if anyone with the last name “Colbert”1 worked at ESP on January 26, 2019 to

16   identify the named defendant. If the AG has contacted ESP, the AG shall outline what steps

17   were undertaken to identify this defendant, such as reviewing the ESP employee log or any

18   incident report for plaintiff’s “man down” incident on January 26, 2019. (ECF No. 6).

19             Thereafter, on or before May 5, 2021, the Office of the Attorney General shall file an

20   amended notice of acceptance of limited service stating whether they are able to accept

21   limited service for the purpose of mediation for this defendant.

22           April 22, 2021
     DATED: __________________

23                                                    ______________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27   1
         Or similarly spelled name.

28

                                                         1
